Case 4:20-cv-00020-LPR Document 24 Filed 10/06/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
Vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

I was a non-exempt contract employee for the Pulaski County Special School Distiict on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:
Check one:

We T consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little

[ | I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiffs attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

]

I coasent to becoming a party-plaintiff in this lawsuit, and I will represent myself.

(5 Falling Oaks Dr.
SIGNATU Mailing Address

Charles: Weaver Mowe le Ae "781%

PRINTED NAME City, State and Zip

Weaver_charleston@ychoo com
Date: q = a a , 2020 Email Address

5O0\- 590- TAS

Telephone

   
 
   

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
Case 4:20-cv-00020-LPR Document 24 Filed 10/06/20 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:

Check one:

I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[| T consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiffs attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.

[]
Kayla Evanio— 4000 Holy Ridge Bd.

 

 

 

 

SIGNATURE Mailing Address
Kayla Evang Trastwood, At TAT
PRINTED NAME City, State and Zip
. : Orr
007 Qyahoo: C
Date: G os , 2020 Email Address 4
Telephone

IF YOU WANT TOJOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
Case 4:20-cv-00020-LPR Document 24 Filed 10/06/20 Page 3 of 6

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act
for unpaid wages:

Check one:

[ I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh_law.

[ I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiffs attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

 

 

 

 

I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.
Ma ea 4 4G BI5h Whit ofk wy
SIGNATURE Mailing Address
Couch baal North Leth Kuck, 0 7211-23 20
PRINTED NAME / City, State and Zip

es
[ rts ' ley @ GMte/ corr

Date: S2/ 2/ , 2020 Email Address
[~ §0f- 7e7- @7EO
Telephone

 

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
Case 4:20-cv-00020-LPR Document 24 Filed 10/06/20 Page 4 of 6

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

I was i ™pt contract employee for the Pulaski County Special School District on or
after January 7, ond this lawsuit is being brought under the Fair Labor Standards Act
for unpaid wages.

Check one:

I consent to becoming a party-pla’ _ .. tus lawsuit, and I agree to be represented

by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[ | I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff’s attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020

 

 

 

 

[] I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.
GNATURE = Mailing Address
Laweyne Ee#ly Sweet tome, tek 7226 lo
PRINTED NAMB City, State and Zip

 

Date FAle 2.0 2020 Email Address

5d! 3l0gwu7
Telephone

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
Case 4:20-cv-00020-LPR Document 24 Filed 10/06/20 Page 5 of 6

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
Vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

l was a ron-exempt contr ct employee for the Pulaski County Special School Distri. +t.
after January 7, 2017." underste this lawsuit is being brought under the Fair Labor Standards

for unpaid wages:
Check one:

fh I consent to becoming a party- iaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff's attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

 

 

 

 

 

 

 

[] I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.
Ul ut Easy Po Gay 1045 noth £2 Gif 72i'5
SIGNATURE Mailing Address
Albeaf Brss Neth AL Op
PRINTED NAME City, State and Zip
Date: |- Pe AQ | ] , 2020 Email Address

SO\_Je$-40 44
Telephone

IF YOU WANT TOJOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
Case 4:20-cv-00020-LPR Document 24 Filed 10/06/20 Page 6 of 6

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:

Check one:

[ | I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff's attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

Walls

I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.

HW Bebo Jb Fi feon Pr

 

 

 

 

SIGNATURE Mailing Address
Wake 4. Ball Sherwood AL72120
PRINTED NAME City, State and Zip
avd We [A 2ool C anal "COs
Date. Spt 2/220 ball ite ™ °
) fale §0-/S 45
Telephone

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
